                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


DEBRA C. SMITH                             *
                                                        CIVIL ACTION
VERSUS                                     *
                                                        No. 18-14317
BP EXPLORATION &                           *
PRODUCTION, INC., ET AL.                                SECTION J(2)
                                           *

Related to:   12-968 BELO                  *
              in MDL 10-2179


                                      ORDER

      The Court, having considered the complaint, the record, the applicable law,

the Report and Recommendation of the United States Magistrate Judge, and the

failure of any party to file an objection to the Report and Recommendation, hereby

ACCEPTS the Magistrate Judge’s Report and Recommendation (Rec. Doc. 8) and

adopts it as its opinion in this matter. Accordingly,

      IT IS ORDERED that the BP Parties’ Motion to Dismiss (Rec. Doc. 4) is

GRANTED and Plaintiff Debra C. Smith’s complaint is DISMISSED IN PART as

to her claim of legal blindness, without prejudice to refiling once all BELO suit pre-

conditions are met. Plaintiff’s claims for chronic conjunctivitis and chronic dry eye

syndrome are not dismissed.

      New Orleans, Louisiana, this 8th day of March, 2019.



                                               ___________________________________
                                                   United States District Judge
